DETAILED ACTION
	Applicant’s amendments to the claims, filed June 3, 2022, were received. Claims 1, 3, 4, 8, and 22 were amended. Claim 2 was cancelled. Claims 27 and 28 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 and 22-26 in the reply filed on 3/3/2022 is acknowledged.  The traversal is on the grounds: 1) inventions I and II are not distinct; and 2) a serious search burden has not been established. This is not found persuasive for the reasons below.
	Inventions I and II are related as apparatus and process for its practice. In this case, the apparatus as claimed can be used to practice another materially different process, since the apparatus can be used to emit substances onto other surfaces such as within cavities between bricks on a side wall or along corner joints. Although “onto the bottom surface of the slot” is recited in the apparatus claim, this recitation describes an intended use and it is recognized that apparatus claims cover what a device is, not what a device does (see MPEP 2114(II)). Thus, Inventions I and II are considered to be distinct, since in this case the method as claimed requires the flowable substance to be emitted onto a bottom surface of a slot.
	Regarding establishing a serious burden, Invention I is classified in B05C 5/0254 and Invention II is classified in B05D 1/26. Thus, the inventions have acquired a separate status in the art in view of their different classification. Since Inventions I and II are considered distinct from each other, the inventions further require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the prior art applicable to one invention is not expected to be applicable to the other invention. Alleging the titles of the classification sub-groups to be similar is an insufficient showing that no burden exists. See MPEP 803(II) and 808.02. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/2022.

Claim Rejections - 35 USC § 112
Claims 1-9 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 3, 6, 7, and 8 each recite “the body” throughout the claims. Although claim 1 recites “a slot applicator nozzle comprising a body” in lines 1-2, it is unclear whether “the body” recited thereafter in the claims is referring to the body of the slot applicator nozzle previously recited in claim 1, or a body of other components recited in the claims; since a “body” is a broad term that merely refers to an object with mass. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
For the purpose of examination, the limitation “the body” recited subsequent of claim 1 (line 2) in claims 1-8 will be interpreted as “the nozzle body” for clarity.

Claims 22 and 24 each recite “the body” throughout the claims. Although claim 22 recites “a slot applicator nozzle comprising a body” in lines 1-2”, it is unclear whether “the body” recited thereafter in claims 22 and 24 is referring to the body of the slot applicator nozzle previously recited in claim 22, or a body of other components recited in the claims; since a “body” is a broad term that merely refers to an object with mass. A claim which contains identical elements may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).
For the purpose of examination, the limitation “the body” recited subsequent of claim 22 (line 2) in claims 22 and 24 will be interpreted as “the nozzle body” for clarity.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 27 and 28 recite “wherein the body extends a height along a longitudinal axis from the dispensing end to the mounting end, and the leveling surface has an obtuse orientation relative to the height of the body.”
	
	Applicant’s specification fails to support the claimed subject matter. As an initial matter, Applicant’s Drawings (e.g., Figure 5) cannot support the leveling surface 178 having an obtuse orientation relative to the height of the slot applicator nozzle body since Applicant’s Drawings are not indicated as drawn to scale. When the specification does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) and MPEP 2125(II)). 
By reciting an “obtuse” orientation, Applicant asserts a measurement of an angle between the longitudinal axis and leveling surface in the drawings is more than 90º (see mathematics definition, https://www.thefreedictionary.com/obtuse). Applicant’s written specification is also silent as to the measurement of an angle between the longitudinal axis and leveling surface 178 in the drawings being more than 90º. With regard to the arrangement between leveling surface 178 and the height of the nozzle body, Applicant’s specification only mentions that the leveling surface 178 is recessed a designated distance 180 from the trailing contact surface 162 along the height of the nozzle body 108. Paragraph [0037] of Applicant’s specification reads as follows:

	[Spec., 0037] In an embodiment, the dispensing end 112 also includes a leveling surface 178 disposed rearward of the trailing contact surface 162 along the width. The trailing contact surface 162 is between the leveling surface 178 and the leading contact surface 160. The leveling surface 178 is configured to control a dimension and/or shape of the bead 116 of sealant 106 deposited onto the bottom surface 166 as the body 108 moves. In one embodiment, the leveling surface 178 is recessed a designated distance 180 from the trailing contact surface 162 along the height of the body 108. In a non-limiting example, the designated distance 180 is no less than 0.05 inches and no greater than 0.6 inches. The leveling surface 178 provides a relatively level bead 116 that has a height or thickness from the bottom surface 166 no greater than the designated distance 180. For example, the designated distance 180 may be specifically designed to yield a 0.25 inch bead 116 of sealant 106. The leveling surface 178 in the illustrated embodiment is planar, but the leveling surface 178 optionally may be concave or arch-shaped in an alternative embodiment to provide a more rounded bead 116.

    PNG
    media_image1.png
    486
    1105
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (Greater than 90º?)][AltContent: arc]





		



Annotated Fig. 5 of Applicant’s Drawings. Applicant’s Drawings cannot support a measurement of angle between the leveling surface and longitudinal axis when the drawings are not disclosed as drawn to scale (see MPEP 2125(II)).

	Thus, Applicant’s specification is not considered to support the subject matter recited in claims 27 and 28.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) are withdrawn since independent claim 1 was amended.



Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 5, 6, 7, 8, 22, 23, 24, 26, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (USP 4824270, already of record) in view of Swayze (USP 3559234, already of record).

	The embodiment in Fig. 10 of Clark is cited in the rejection below. However, reference is made to Figs. 1 and 5 to identify identical components of the embodiment in Fig. 10.
The term “trailing” in the limitation “trailing contact surface” is interpreted in view of Applicant’s specification to refer to its downstream position relative to the claimed leading contact surface. It is recognized that the “trailing contact surface” is located, to the contrary, upstream of the claimed leveling surface.

	Regarding claims 1, 3, 4, 5, and 27, Clark teaches slot applicator nozzle comprising: 
a body with a portion 52 (dispensing end) sized to fit within a groove 13A (slot) (see for example Fig. 1A) of an object, the nozzle body defining a channel therethrough with a slot 70 (outlet) at the portion 52 (dispensing end) (col. 5, lines 52-68 through col. 6, lines 1-43; see for example Fig. 5), 
the portion 52 (dispensing end) of the nozzle body including a fin 76 (leading contact surface) and a portion 52 edge (trailing contact surface) (see annotated Fig. 10 below) separated from each other by a “separation gap” (see annotated Fig. 10 below), both the fin 76 (leading contact surface) and portion 52 edge (trailing contact surface) configured to contact a bottom surface of the groove 13A (slot) as the nozzle body is moved along the groove 13A (slot) in an application direction ‘X’ (col. 4, lines 16-25; see for example Figs. 1 and 5), with the portion 52 edge (trailing contact surface) trailing behind the fin 76 (leading contact surface), and 
the slot 70 (outlet) of the channel configured to emit a flowable substance rearward of the portion 52 edge (trailing contact surface) (via angled cranked portion 50A) onto the bottom surface of the groove 13A (slot) as the nozzle body is moved in the application direction ‘X’ (col. 4, lines 16-25; col. 5, lines 52-68 through col. 6, lines 1-43; see for examples Fig. 1, 5, and 10). 

Clark does not explicitly teach a leveling surface disposed behind portion 52 edge (trailing contact surface).
However, Swayze teaches a leveling surface 37 disposed behind channel 25 (outlet) (col. 3, lines 53-71; col. 4, lines 19-23; see for example Figs. 1-5), the leveling surface 37 configured to restrict a height of the flowable substance that is deposited on the surface of the groove (see for example Fig. 6) as the applicator nozzle 10 (body) is moved in the application direction, wherein the leveling surface 37 is recessed a designated distance from a front end (contact surface) of the nozzle 10 (body) along a height of the nozzle 10 (body), wherein the front end (contact surface) of the nozzle 10 (body) defines the front end of the channel 25 (outlet) and a rear edge of the channel 25 (outlet) is defined by the leveling surface 37 (col. 3, lines 53-71; col. 4, lines 19-23; see for example Figs. 1-5). Swayze further teaches that the leveling surface 37 has an obtuse orientation relative to the height of the application nozzle 10, since Swayze teaches that the longitudinal axis is tilted in the upstream direction 45º from a horizontal plane (col. 3, lines 43-46), which would yield an angle of at least ~135º between the longitudinal axis and the leveling surface 37 located downstream. Swayze further teaches that the leveling surface 37 allows the tool to smooth out the dispensed material as the nozzle 10 (body) moves forward along the seam (col. 3, lines 68-71).


    PNG
    media_image3.png
    384
    634
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated Fig. 10 of Clark)][AltContent: arrow][AltContent: textbox (leading edge)][AltContent: arrow][AltContent: textbox (trailing edge)][AltContent: arrow][AltContent: textbox (“separation
gap")]












The apparatus of the prior art combination would yield the edge of portion 52 (trailing contact surface) of Clarke between the leveling surface 37 of Swayze and the fin 76 (leading contact surface), since Swayze discloses the leveling surface 37 is arranged downstream. Similarly, the apparatus of the prior art combination would yield the slot 70 (outlet) located between the edge of portion 52 (trailing contact surface) of Clarke and the leveling surface 37 of Swayze, since Swayze discloses the leveling surface 37 is arranged downstream. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the portion 52 (dispensing end) to include a leveling surface in the claimed manner, as taught by Swayze, for the benefit of smoothing out the dispensed material as the nozzle body of Clark moves forward along the groove 13A (slot).

Regarding claim 6, Clark further teaches that the nozzle body also includes a cup portion 68 (mounting end) that defines an inlet of the channel, wherein the flowable substance enters the channel through the inlet and exits through the slot 70 (outlet) at the portion 52 (dispensing end), wherein the portion 68 (mounting end) is opposite the portion 52 (dispensing end) along a height of the nozzle body (col. 6, lines 10-24; see for example Fig. 5). 

Regarding claim 7, Clark further shows that the edge of fin 76 (leading contact surface) is recessed relative to the edge of the trailing contact surface along the height of the nozzle body (see annotated Fig. 10 below). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (see MPEP 2125(I)).
Thus, it would be expected that when both the fin 76 (leading contact surface) and the trailing contact surface are in contact with the bottom surface of the groove 13A (slot), the nozzle body leans such that the cup portion 68 (mounting end) leads the portion 52 (dispensing end) as the nozzle body is moved in the application direction X.


    PNG
    media_image3.png
    384
    634
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated Fig. 10 of Clark. Claimed recess indicated by dashed line showing difference in height between leading and trailing edges.)][AltContent: arrow][AltContent: textbox (leading edge)][AltContent: arrow][AltContent: textbox (trailing edge)][AltContent: arrow][AltContent: textbox (recess height)][AltContent: connector]














Regarding claim 8, Clark further shows that the nozzle body has a length from a front end of the nozzle body to the rear end of the nozzle body and a lateral depth from a first side of the nozzle body to an opposing second side of the nozzle body (see for example Figs. 5, 9, and 10), wherein the portion 52 (dispensing end) of the nozzle body is longer than the cup portion 68 (mounting end) of the nozzle body along the length (see for example Figs. 5, 9, and 10), and thinner than the cup portion 68 (mounting end) along the lateral depth (see for example Fig. 9). 

The embodiment in Fig. 10 of Clark is cited in the rejection below. However, reference is made to Figs. 1 and 5 to identify identical components of the embodiment in Fig. 10.

Regarding claims 22, 26, and 28, Clark teaches a slot applicator nozzle comprising: 
a body with a cup portion 68 (mounting end) and a portion 52 (dispensing end) opposite the cup portion 68 (mounting end), the portion 52 (dispending end) sized to fit within a groove 13A (slot) of an object (see for example Fig. 1A and Fig. 5), the portion 52 (dispensing end) extending from a front end of the nozzle body to a rear end of the nozzle body, the nozzle body defining a channel therethrough with a slot 70 (outlet) at the portion 52 (dispensing end) (col. 5, lines 52-68 through col. 6, lines 1-43; see for example Fig. 5), 
wherein the portion 52 (dispensing end) includes a fin 76 (leading contact surface) and a portion 52 edge (trailing contact surface) (see annotated Fig. 10 above) separated from each other by a “separation gap” (see annotated Fig. 10 above), both the fin 76 (leading contact surface) and portion 52 edge (trailing contact surface) configured to contact a bottom surface of the groove 13A (slot) as the nozzle body is moved along the slot in an application direction ‘X’ (col. 4, lines 16-25; see for example Figs. 1 and 5), the portion 52 edge (trailing contact surface) disposed between the fin 76 (leading contact surface) and the rear end, 
wherein the slot 70 (outlet) of the channel is configured to emit a flowable substance rearward of the portion 52 edge (trailing contact surface) (via angled cranked portion 50A) onto the bottom surface of the groove 13A (slot) as the body is moved in the application direction ‘X’ (col. 4, lines 16-25; col. 5, lines 52-68 through col. 6, lines 1-43; see for examples Fig. 1, 5, and 10), 

Clark further shows that the edge of fin 76 (leading contact surface) is recessed relative to the edge of the trailing contact surface along the height of the nozzle body (see annotated Fig. 10 above). Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) (see MPEP 2125(I)).
Thus, it would be expected that when both the fin 76 (leading contact surface) and the trailing contact surface are in contact with the bottom surface of the groove 13A (slot), the nozzle body leans such that the cup portion 68 (mounting end) leads the portion 52 (dispensing end) as the body is moved in the application direction X.

Clark does not explicitly teach a leveling surface disposed rearward of the trailing contact surface.
However, Swayze teaches a leveling surface 37 disposed rearward of the channel 25 (outlet) (col. 3, lines 53-71; col. 4, lines 19-23; see for example Figs. 1-5), the leveling surface 37 is recessed a distance from a front end (contact surface) of the nozzle 10 (body) along a height of the nozzle 10 (body) for controlling a height of a bead (see for example Fig. 6) of the flowable substance as the nozzle 10 (body) moves, wherein the front end (contact surface) of the nozzle 10 (body) defines a front end of the channel 25 (outlet) and a rear edge of the channel 25 (outlet) is defined by the leveling surface 37 (col. 3, lines 53-71; col. 4, lines 19-23; see for example Figs. 1-5). Swayze further teaches that the leveling surface 37 has an obtuse orientation relative to the height of the application nozzle 10, since Swayze teaches that the longitudinal axis is tilted in the upstream direction 45º from a horizontal plane (col. 3, lines 43-46), which would yield an angle of at least ~135º between the longitudinal axis and the leveling surface 37 located downstream. Swayze further teaches that the leveling surface 37 allows the tool to smooth out the dispensed material as the nozzle 10 (body) moves forward along the seam (col. 3, lines 68-71).
The apparatus of the prior art combination would yield the edge of portion 52 (trailing contact surface) of Clarke between the leveling surface 37 of Swayze and the fin 76 (leading contact surface), since Swayze discloses the leveling surface 37 is arranged downstream. Similarly, the apparatus of the prior art combination would yield the slot 70 (outlet) located between the edge of portion 52 (trailing contact surface) of Clarke and the leveling surface 37 of Swayze, since Swayze discloses the leveling surface 37 is arranged downstream. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the portion 52 (dispensing end) to include a leveling surface in the claimed manner, as taught by Swayze, for the benefit of smoothing out the dispensed material as the body of Clark moves forward along the groove 13A (slot).

Regarding claim 23, Clark further teaches that the cup portion 68 (mounting end) defines an inlet of the channel, wherein the flowable substance enters the channel through the inlet and exits through the slot 70 (outlet) at the portion 52 (dispensing end) (col. 6, lines 10-24; see for example Fig. 5).

Regarding claim 24, Clark further shows that the portion 52 (dispensing end) is longer than the cup portion 68 (mounting end) from the front end to the rear end (see for example Figs. 5, 9, and 10) and thinner than the cup portion 68 (mounting end) from a first side of the body to an opposite, second side of the nozzle body (see for example Fig. 9).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke (USP 4824270, already of record) in view of Swayze (USP 3559234, already of record) as applied to claims 1 and 22 above, and in further view of Gross (USP 4074655, already of record).
Regarding claim 9, Clarke does not explicitly teach that the fin 76 (leading contact surface) and the portion 52 edge (trailing contact surface) have shapes that complement a curve along the bottom surface of the groove 13A (slot). 
However, Gross teaches that it would have been obvious for the contact surfaces to have shapes that complement a shape along a surface to be coated, for the benefit of enabling positioning (col. 4, lines 36-41; col. 4, lines 59-68; see for example Figs. 1 and 2). Although the claim recites a curve rather than flat edges, "[t]he gap between the prior art and respondent’s system is simply not so great as to render the system nonobvious to one reasonably skilled in the art." Id. at 230, 189 USPQ at 261 (see MPEP 2143(I)(D)). This is an application of a technique from the prior art – the use of conforming contact surfaces of coating devices to the shape of the surface to be coated. The basic technique of conforming contact surfaces of coating devices to the particular shape of the surface to be coated yields no more than the predictable outcome which one of ordinary skill would have expected to achieve, which is to enable positioning of the coating device. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fin 76 (leading contact surface) and the portion 52 edge (trailing contact surface) to have shapes that complement a curve along the bottom surface of the groove 13A (slot), for the benefit of enabling positioning of the coating device.

Regarding claim 25, Clarke does not explicitly teach that the fin 76 (leading contact surface) and the portion 52 edge (trailing contact surface) have shapes that complement a curve along the bottom surface of the groove 13A (slot). 
However, Gross teaches that it would have been obvious for the contact surfaces to have shapes that complement a shape along a surface to be coated, for the benefit of enabling positioning (col. 4, lines 36-41; col. 4, lines 59-68; see for example Figs. 1 and 2). Although the claim recites a curve rather than flat edges, "[t]he gap between the prior art and respondent’s system is simply not so great as to render the system nonobvious to one reasonably skilled in the art." Id. at 230, 189 USPQ at 261 (see MPEP 2143(I)(D)). This is an application of a technique from the prior art – the use of conforming contact surfaces of coating devices to the shape of the surface to be coated. The basic technique of conforming contact surfaces of coating devices to the particular shape of the surface to be coated yields no more than the predictable outcome which one of ordinary skill would have expected to achieve, which is to enable positioning of the coating device. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the fin 76 (leading contact surface) and the portion 52 edge (trailing contact surface) to have shapes that complement a curve along the bottom surface of the groove 13A (slot), for the benefit of enabling positioning of the coating device.

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.

Applicant argues on Pg. 7 of Remarks that it is clear that the expression “the body” in the claims refers to the body of the slot applicator nozzle based on traditional claim interpretation guidelines.
In response, the Examiner respectfully disagrees. As mentioned above, the term “body” is a broad term that merely refers to an object with mass. Thus, any structural component may be considered to comprise a “body”. Claims which contain identical elements, either explicitly or inherently, may be considered indefinite if it has not been clearly distinguished as to which elements reference is being made. See MPEP 2173.05(e).

	Applicant argues on Pgs. 8-10 of Remarks that the ordinary artisan would not identify the grooved surface 39 of Swayze as corresponding to the claimed leveling surface.
	In response, the Examiner agrees. However, on Pg. 10 and Pgs. 13-14 of the non-final Office action mailed on April 14, 2022, the Examiner relied on planar surface 37 of Swayze to meet the claim limitations related to the claimed leveling surface. The planar surface 37 is again relied upon in the current rejections above.

	Applicant argues on Pg. 11 of Remarks that the grooved surface 39 of Swayze is oriented at an acute angle relative to the height of the nozzle extending towards the head 13.
	In response, the Examiner agrees (see Swayze: col. 3, lines 43-46). However, it is respectfully pointed out that planar surface 37 in Swayze, rather than grooved surface 39, is relied upon in the previous and current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717